          Case 4:21-cv-02632-DMR Document 11 Filed 04/22/21 Page 1 of 3



      VASUDHA TALLA (SBN 316219)
 1    AMERICAN CIVIL LIBERTIES UNION
 2    FOUNDATION OF NORTHERN CALIFORNIA
      39 Drumm Street
 3    San Francisco, California 94111
      Phone: (415) 621-2493 ext. 308
 4    Facsimile: (415) 255-8437
      vtalla@aclunc.org
 5
     Attorney for Plaintiffs
 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                            SAN FRANCISCO-OAKLAND DIVISION
10

11
      AMERICAN CIVIL LIBERTIES UNION OF             Case No. 4:21-cv-02632-DMR
12    NORTHERN CALIFORNIA; MIJENTE
      SUPPORT COMMITTEE; JUST FUTURES
13    LAW; and IMMIGRANT DEFENSE                    U.S. IMMIGRATION AND CUSTOMS
      PROJECT,                                      ENFORCEMENT SUMMONS
14                                                  RETURNED EXECUTED

15                                  Plaintiffs,

16                             v.

17    U.S. IMMIGRATION AND CUSTOMS
      ENFORCEMENT; U.S. CUSTOMS AND
18    BORDER PROTECTION; and U.S.
      DEPARTMENT OF HOMELAND
19    SECURITY,
                            Defendants.
20

21

22

23

24

25

26

27

28

                                       SUMMONS RETURNED EXECUTED
                                       CASE NO. 4:21-CV-02632-DMR
                       Case 4:21-cv-02632-DMR Document 11 Filed 04/22/21 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:21-cv-02632-DMR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                 86,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW86&XVWRPVDQG
         This summons for (name of individual and title, if any) %RUGHU3URWHFWLRQDQG86'HSDUWPHQWRI+RPHODQG6HFXULW\
 was received by me on (date)           04/14/2021               .

           u I personally served the summons on the individual at (place)
                                                                                     on (date)                               ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                              , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                     on (date)                               ; or

           u I returned the summons unexecuted because                                                                                      ; or

          ✔
          u Other (specify): On April 16, 2021, I served the documents listed in Attachment A upon Defendant U.S. Immigration and Customs
                                 Enforcement by causing true and correct copies to be delivered via U.S. Postal Service certified mail return receipt
                                 requested in sealed envelopes with all fees prepaid to U.S. Immigration and Customs Enforcement, Office of the
                                 Principal Legal Advisor, 500 12th St. S.W., Mail Stop 5900, Washington, D.C. 20536-5900, per Fed. R. Civ . P . 4(i).

           My fees are $             0.00          for travel and $         0.00          for services, for a total of $            0.00           .


           I declare under penalty of perjury that this information is true.


 Date:          04/20/2021
                                                                                                 Server’s signature

                                                                                            Vasudha Talla, Esq.
                                                                                              Printed name and title




                                                                              39 Drumm Street, San Francisco, CA 94111
                                                                                                 Server’s address

 Additional information regarding attempted service, etc:
  On April 20, 2021, I served the documents listed in in Attachment A upon Defendant U.S. Immigration and Customs
  Enforcement by attaching them to an e-mail that I sent to OPLAserviceintake@ice.dhs.gov, per 6 C.F.R. § 5.42(a).
                 Case 4:21-cv-02632-DMR Document 11 Filed 04/22/21 Page 3 of 3



                                               "55"$).&/5"



    4VNNPOTJOB$JWJM"DUJPO

    $PNQMBJOUGPS%FDMBSBUPSZBOE*OKVODUJWF3FMJFG

    $JWJM$PWFS4IFFU

    1SPQPTFE4VNNPOT

    $FSUJGJDBUJPOPG*OUFSFTUFE&OUJUJFTPS1FSTPOT

    /PUJDFPG"TTJHONFOU.BHJTUSBUF+VEHF%POOB.3ZV

    0SEFS4FUUJOH*OJUJBM$BTF.BOBHFNFOU$POGFSFODFBOE"%3%FBEMJOFT

    &$'3FHJTUSBUJPO*OGPSNBUJPOGPSUIF/PSUIFSO%JTUSJDUPG$BMJGPSOJB

    4UBOEJOH0SEFSGPS"MM+VEHFTPGUIF/PSUIFSO%JTUSJDUPG$BMJGPSOJB

   4UBOEJOH0SEFSGPS.BHJTUSBUF+VEHF%POOB.3ZV

   /PUJDFPG"TTJHONFOUPG$BTFUPB6OJUFE4UBUFT.BHJTUSBUF+VEHFGPS5SJBM

   $POTFOUPS%FDMJOBUJPOUP.BHJTUSBUF+VEHF+VSJTEJDUJPO'PSN
